DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3 and 6, drawn to a separator for an electrochemical element.
Group II, claims 4-5, drawn to an electrochemical element comprising the separator for an electrochemical element according to claim 1.
Group III, claims 7 and 10, drawn to an electrochemical element comprising the separator for an electrochemical element according to claim 2.
Group IV, claims 8 and 11, drawn to an electrochemical element comprising the separator for an electrochemical element according to claim 3.
Group V, claims 9 and 12, drawn to an electrochemical element comprising the separator for an electrochemical element according to claim 6.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II-V lack unity of invention because even though the inventions of these groups require the technical feature of “the separator for an electrochemical element according to claim 1”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsukuda et al. (JP 2014053259 A) (English machine translation provided herein).  
Tsukuda discloses a separator for an electrochemical element (machine translation; P1, L18) comprising a beaten cellulose fiber (machine translation; P19, L765).
Tsukuda further discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers (machine translation; P19, L765) (original publication; Table 2; Example 1), subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking (machine translation; P20, L810; Nagami/ long paper machine is an equivalent to Fourdrinier paper machine), adjusting the thickness of the separator by calendaring (machine translation; P20, L817) to have a thickness of 24 μm and a density of 0.666 g/cm3 (original publication; Table 3; Example 1).
The instant specification discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers, subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking, adjusting the thickness of the separator by calendaring to have a thickness of 20 μm and a density of 0.55 g/cm3 (instant specification; [0058]).
Since Tsukuda discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein a 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 21102.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of Tsukuda to have the claimed distance to thickness ratio because the separator of Tsukuda and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Groups II and I & III-V lack unity of invention because even though the inventions of these groups require the technical feature of “an electrochemical element comprising the separator for an electrochemical element according to claim 1”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsukuda et al. (JP 2014053259 A) (English machine translation provided herein).  
Tsukuda discloses an electrochemical element (machine translation; P27, L1095) comprising a separator for an electrochemical element (machine translation; P1, L18) comprising a beaten cellulose fiber (machine translation; P19, L765).
Tsukuda further discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers (machine translation; P19, L765) (original publication; Table 2; Example 1), subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking (machine translation; P20, L810; Nagami/ long paper machine is an equivalent to Fourdrinier 3 (original publication; Table 3; Example 1).
The instant specification discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers, subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking, adjusting the thickness of the separator by calendaring to have a thickness of 20 μm and a density of 0.55 g/cm3 (instant specification; [0058]).
Since Tsukuda discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein a value obtained by dividing an average value for a distance between a center point of cellulose stem fiber constituting the separator and a center point of another cellulose stem fiber nearest to the cellulose stem fiber by a thickness of the separator is 0.80 to 1.35.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 21102.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of Tsukuda to have the claimed distance to thickness ratio because the separator of Tsukuda and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Groups III and I-II & IV-V lack unity of invention because even though the inventions of these groups require the technical feature of “an electrochemical element comprising the separator for an electrochemical element according to claim 2”, this technical feature is not a Tsukuda et al. (JP 2014053259 A) (English machine translation provided herein).  
Tsukuda discloses an electrochemical element (machine translation; P27, L1095) comprising a separator for an electrochemical element (machine translation; P1, L18) comprising a beaten cellulose fiber (machine translation; P19, L765).
Tsukuda further discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers (machine translation; P19, L765) (original publication; Table 2; Example 1), subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking (machine translation; P20, L810; Nagami/ long paper machine is an equivalent to Fourdrinier paper machine), adjusting the thickness of the separator by calendaring (machine translation; P20, L817) to have a thickness of 24 μm and a density of 0.666 g/cm3 (original publication; Table 3; Example 1).
The instant specification discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers, subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking, adjusting the thickness of the separator by calendaring to have a thickness of 20 μm and a density of 0.55 g/cm3 (instant specification; [0058]).
Since Tsukuda discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein a value obtained by dividing an average value for a distance between a center point of cellulose stem fiber constituting the separator and a center point of another cellulose stem fiber nearest to the cellulose stem fiber by a thickness of the separator is 0.80 to 1.35.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 21102.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of Tsukuda to have the claimed distance to thickness ratio because the separator of Tsukuda and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Additionally, since Tsukuda discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein a fibrillation of the separator including a cellulose fiber is 7.0 to 15.0%.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 21102.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of Tsukuda to have the claimed fibrillation because the separator of Tsukuda and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Groups IV and I-III & V“an electrochemical element comprising the separator for an electrochemical element according to claim 3”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsukuda et al. (JP 2014053259 A) (English machine translation provided herein).  
Tsukuda discloses an electrochemical element (machine translation; P27, L1095) comprising a separator for an electrochemical element (machine translation; P1, L18) comprising a beaten cellulose fiber (machine translation; P19, L765).
Tsukuda further discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers (machine translation; P19, L765) (original publication; Table 2; Example 1), subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking (machine translation; P20, L810; Nagami/ long paper machine is an equivalent to Fourdrinier paper machine), adjusting the thickness of the separator by calendaring (machine translation; P20, L817) to have a thickness of 24 μm and a density of 0.666 g/cm3 (original publication; Table 3; Example 1).
The instant specification discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers, subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking, adjusting the thickness of the separator by calendaring to have a thickness of 20 μm and a density of 0.55 g/cm3 (instant specification; [0058]).
Since Tsukuda discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein a value obtained by dividing an average value for a distance between a center point of cellulose stem fiber constituting the separator and a center point of another cellulose stem fiber nearest to the cellulose stem fiber by a thickness of the separator is 0.80 to 1.35.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 21102.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of Tsukuda to have the claimed distance to thickness ratio because the separator of Tsukuda and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Tsukuda further discloses wherein the cellulose fiber is a solvent-spun cellulose fiber (Tsukuda; machine translation; P19, L765).
Groups V and I-IV lack unity of invention because even though the inventions of these groups require the technical feature of “an electrochemical element comprising the separator for an electrochemical element according to claim 6”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsukuda et al. (JP 2014053259 A) (English machine translation provided herein).  
Tsukuda discloses an electrochemical element (machine translation; P27, L1095) comprising a separator for an electrochemical element (machine translation; P1, L18) comprising a beaten cellulose fiber (machine translation; P19, L765).
Tsukuda further discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers (machine translation; P19, L765) (original publication; Table 2; Example 1), subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking (machine translation; P20, L810; Nagami/ long paper machine is an equivalent to Fourdrinier paper machine), adjusting the thickness of the separator by calendaring (machine translation; P20, L817) to have a thickness of 24 μm and a density of 0.666 g/cm3 
The instant specification discloses that the method of manufacturing the separator comprises: beating solvent-spun cellulose fibers, subjecting the solvent-spun cellulose fibers to Fourdrinier papermaking, adjusting the thickness of the separator by calendaring to have a thickness of 20 μm and a density of 0.55 g/cm3 (instant specification; [0058]).
Since Tsukuda discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein a value obtained by dividing an average value for a distance between a center point of cellulose stem fiber constituting the separator and a center point of another cellulose stem fiber nearest to the cellulose stem fiber by a thickness of the separator is 0.80 to 1.35.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 21102.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of Tsukuda to have the claimed distance to thickness ratio because the separator of Tsukuda and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Tsukuda further discloses wherein the cellulose fiber is a solvent-spun cellulose fiber (Tsukuda; machine translation; P19, L765).
Additionally, since modified Tsukuda discloses a similar method of making the separator with respect to the instant specification, a substantially identical separator would be expected to include wherein a fibrillation of the separator including a cellulose fiber is 7.0 to 15.0%.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 21102.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the separator of modified Tsukuda to have the claimed fibrillation because the separator of modified Tsukuda and the separator of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469)295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724       

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759